       Case: 1:20-cv-04719 Document #: 15 Filed: 01/15/21 Page 1 of 2 PageID #:68




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ZACHARY J. BOYD,

       Plaintiff,
                                                         Case No. 1:20-cv-04719
 v.

 HARRIS & HARRIS, LTD.,                                  Honorable Judge Rebecca R. Pallmeyer

 Defendant.

                    JOINT STATUS REPORT PURSUANT TO COURT ORDER

          Pursuant to the Court’s November 9, 2020 Order [Dkt. 13], the Parties this Joint Status

Report.

      1. Current Status of Discovery:


          Plaintiff: Plaintiff issued discovery requests to Defendant and Defendant responded on
          December 15, 2020. Plaintiff intends on taking Defendant’s deposition shortly after
          analyzing Defendant’s discovery responses and document production. Additionally,
          Plaintiff has issued a subpoena to his wireless telephone carrier.

          Defendant: Defendant issued discovery requests to Plaintiff on January 12, 2021 and
          Plaintiff’s responses are due on February 11, 2021. Defendant will depose Plaintiff after
          analyzing Plaintiff’s discovery responses, Plaintiff’s telephone carrier’s response to
          Plaintiff’s subpoena and any follow-up written discovery.

      2. Status of Settlement Discussions:

          Plaintiff: Plaintiff and Defendant have exchanged demands. However, the Parties are far
          apart at this time and will reevaluate settlement after written discovery. Plaintiff believes
          that a settlement conference will not be productive until written discovery is completed.

          Defendant: Defendant has made offers to resolve the case and provided explanation and
          documents to support it’s settlement position. Defendant believes that once Plaintiff
          responds to Defendant’s discovery requests and the parties receive Plaintiff’s telephone
          carrier’s response to Plaintiff’s subpoena, the parties would be in a better position to
          reevaluate settlement. Defendant does not believe that a settlement conference will be
          fruitful at this time.
                                                    1
                                                                                    1034209\307340288.v1
   Case: 1:20-cv-04719 Document #: 15 Filed: 01/15/21 Page 2 of 2 PageID #:69




  3. Request for Telephone Status Hearing:


     Plaintiff: Plaintiff does not request a telephone status hearing at this time.

     Defendant: Defendant does not request a telephone status hearing at this time.


DATED: January 15, 2021                             Respectfully submitted,

                                                    /s/Victor T. Metroff

                                                    Victor T. Metroff
                                                    Mohammed O. Badwan
                                                    SULAIMAN LAW GROUP, LTD.
                                                    2500 South Highland Avenue
                                                    Suite 200
                                                    Lombard, Illinois 60148
                                                    +1 630-581-5450
                                                    +1 630-575-8180
                                                    mbadwan@sulaimanlaw.com
                                                    vmetroff@sulaimanlaw.com

                                                    Counsel for Plaintiff

                                                    /s/ Lindsey A.L. Conley
                                                    David M. Schultz
                                                    Lindsey A.L. Conley
                                                    Hinshaw & Culbertson LLP
                                                    151 North Franklin Street, Suite 2500
                                                    Chicago, IL 60606
                                                    Phone: 312-704-3000
                                                    Fax: 312-704-3001
                                                    dschultz@hinshawlaw.com
                                                    lconley@hinshawlaw.com
                                         lcon

                                                    Counsel for Defendant




                                                2
                                                                                 1034209\307340288.v1
